Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This office action is in response to the amendment filed 12/2/2020, wherein claims 1-4,7 and 8 are pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3,4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lueking (U.S. 20090235422) in view of Fisher et al. (U.S. 20120096616) and further in view of Pattison (GB 2442190).

Regarding claim 1, Lueking teaches a shin protecting sock assembly (100 including shin guard, fig. 2)  being configured to be worn while playing soccer for holding a shin guard in place during game play (abstract), said assembly comprising: a sock (100) being worn on a user's lower leg and foot during athletic activities (para. 22),  said sock having a foot portion (114) and a leg portion (112,115,117,119), said leg 
a pocket (para. 27), said pocket being positioned between said first grip section (119) and said second grip section (117),(para. 27, fig. 2, pocket included in 112);
and a shield (shin guard/pad, para 27) being insertable into said pocket wherein said shield is configured to be positioned over the user's shin when said sock is worn (para. 27), wherein said shield is configured to protect the user's shin from impact (abstract, paras. 1,2,11,12, 27) and teaches that the grip sections can include elastomer, rubber, nylon, polymers, natural materials, other synthetic materials, combinations thereof, etc. imbedded or stitched into or within the first and second grip sections (paras. 17,23) ;
but doesn’t explicitly teach the first grip section being comprised of an adhesive material and the second grip section being comprised of an adhesive material, said shield being comprised of a rigid material, the pocket positioned on an exterior surface of said sock, said pocket having an upper side being open wherein said pocket is configured to be accessible while said sock is being worn and said first gripping section and said second gripping section are engaged to the user's lower leg, said shield being insertable into said upper side of said pocket.
Fisher teaches a shin protecting assembly (100) having a first grip section (304, maintainer) being comprised of an adhesive material (paras .40,43,44) and a second 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention for the first and second grip sections of Lueking to each comprise an adhesive material and for the shield of Lueking to be a rigid material in view of Fisher in order to provide a greater degree of slip resistance thereby further assist in maintaining the shin guard sock assembly in the desired position on the wearer’s leg (para. 42 of Fisher) and to provide high level protection against impact forces (para. 48 of Fisher).
The Lueking/Fisher combined reference fails to teach the pocket positioned on an exterior surface of said sock, said pocket having an upper side being open wherein said pocket is configured to be accessible while said sock is being worn and said first gripping section and said second gripping section are engaged to the user's lower leg, said shield being insertable into said upper side of said pocket.
Pattison teaches a shin protecting assembly (figs. 1-6)(abstract) comprising a sock (see annotated fig.) and a pocket positioned on an exterior surface of said sock (see annotated fig.)(abstract) between a top cuff (d) and ankle portion of the sock, said pocket having an upper side (see annotated fig.) being open (abstract, fig. 3)wherein said pocket is configured to be accessible while said sock is being worn (pocket can be accessed while sock is worn at least because it is on the exterior of the sock), a shield to be received in the pocket (abstract, figs. 1-6), said shield being insertable into said upper side of said pocket (abstract).




    PNG
    media_image1.png
    625
    595
    media_image1.png
    Greyscale



Regarding claim 3, Lueking teaches said leg portion has a top end being open for insertably receiving the user's foot and lower leg (fig. 2, para. 22), however the Lueking/Fisher/Pattison combined reference doesn’t explicitly teach said first grip section extending around an entire circumference of said leg portion.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have extended the first grip section around an entire circumeference of the leg portion of the Lueking/Fisher/Pattison combined reference in view of Fisher in order to provide slip resistance and compression around the entire circumference of the leg portion to further aid in maintaining the assembly in place on the wearer’s leg.
Regarding claim 4, Lueking teaches said second grip section (117) being positioned adjacent to said top end of said leg portion (fig. 2); but doesn’t explicitly teach said second grip section extends around an entire circumference of said leg portion.
Fisher further teaches the second grip section (302, maintainer) extending around an entire circumference of a leg portion (100 extending from 106 to 108) (figs. 1-4).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have extended said second grip section around an entire circumference of said leg portion of the Lueking/Fisher/Pattison combined reference in view of Fisher in order to provide slip resistance and compression around the entire circumference of the leg portion to further aid in maintaining the assembly in place on the wearer’s leg.
Regarding claim 7, the Lueking/Fisher/Pattison combined reference is silent to the shield having a first surface, said first surface being concavely arcuate wherein said 
Pattison further teaches a shield having a first surface (inner surface of shield), said first surface being concavely arcuate wherein said shield is configured to conform to curvature of the user's shin thereby enhancing comfort for the user (contoured to the usual leg shape, pg. 1, last para, which would thereby form a concavely arcuate shape, figs. 1-6).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed the shield of the Lueking/Fisher/Pattison combined reference so that is has a first surface being concavely arcuate wherein said shield is configured to conform to curvature of the user's shin thereby enhancing comfort for the user in view of Pattison in order to conform to the shape of the wearer’s leg (pg. 1, last para. of Pattison).


Claim 2 is /are rejected under 35 U.S.C. 103 as being unpatentable over Lueking (U.S. 20090235422) in view of Fisher et al. (U.S. 20120096616) in view of Pattison (GB 2442190) and further in view of Cherneski (U.S. 7748240) .
Regarding claim 2, the Lueking/Fisher combined reference teaches said foot portion includes a toe (116), a heel (118) and a sole (114 between 116 and 118 on bottom of sock) extending between said toe and said heel (fig. 2), but fails to teach said sole being comprised of an adhesive material wherein said sole is configured to engage 
Cherneski teaches a foot enclosure including a sole (101) (fig. 1) comprised of an adhesive material wherein said sole is configured to engage the user's foot when said sock is worn thereby reducing slippage of the user's foot in said sock during athletic activities (col. 2, lines 30-65).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have comprised the sole of the Lueking/Fisher/Pattison combined reference of an adhesive material wherein said sole is configured to engage the user's foot when said sock is worn thereby reducing slippage of the user's foot in said sock during athletic activities in view of Cherneski in order to prevent the foot from slipping inside the sock and to prevent the sock from slipping inside footwear in order to prevent injury (col. 1, lines 1-20, col. 2, lines 30-40).


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fisher et al. (U.S. 20120096616) in view of Lueking (U.S. 20090235422), in view of Cherneski (U.S. 7748240) and further in view of Castiglia (U.S. Patent No. 4305315).
Regarding claim 8, Fisher teaches a shin protecting assembly (100,500) being configured to be worn while playing soccer for holding a shin guard in place during game play (para. 21, abstract), said assembly comprising: a sleeve (100) being worn on a user's lower leg during athletic activities, said sleeve having a leg portion (sleeve extending from 106-108), said leg portion having a top end (106) being open for 
But fails to teach the shin protecting assembly is a sock having a foot portion being worn on the wearer’s foot, said foot portion including a toe, a heel and a sole extending between said toe and said heel, said first grip section being positioned adjacent to said foot portion, said sole being comprised of an adhesive material wherein said sole is configured to engage the user's foot when said sock is worn thereby reducing slippage of the user's foot in said sock during athletic activities, said upper side of the pocket being open to access an interior of said pocket, said shield being insertable into said upper side of said pocket 
Lueking teaches a shin protecting sock assembly (100 including shin guard, fig. 2)  having a foot portion (114) being worn on the wearer’s foot (fig. 2), said foot portion including a toe (116), a heel (118) and a sole extending between said toe and said heel (114 between 116 and 118 on bottom of sock), a first grip section (119) being positioned adjacent to said foot portion (fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have added a foot portion to be worn on a wearer’s foot to the sleeve of Fisher so that the shin protecting assembly is in the form of a sock, said foot portion including a toe, a heel and a sole extending between said toe and said heel, said first grip section being positioned adjacent to said foot portion in view of Lueking in order to further stabilize the shin guard on the wearer’s leg and to provide compression to the wearer’s foot (para. 19 of Lueking). Additionally, it 
The Fisher/Lueking combined reference fails to teach said sole being comprised of an adhesive material wherein said sole is configured to engage the user's foot when said sock is worn thereby reducing slippage of the user's foot in said sock during athletic activities.
Cherneski teaches a foot enclosure including a sole (101) (fig. 1) comprised of an adhesive material wherein said sole is configured to engage the user's foot when said sock is worn thereby reducing slippage of the user's foot in said sock during athletic activities (col. 2, lines 30-65).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have comprised the sole of the Fisher /Lueking combined reference of an adhesive material wherein said sole is configured to engage the user's foot when said sock is worn thereby reducing slippage of the user's foot in said sock during athletic activities in view of Cherneski in order to prevent the foot from slipping inside the sock and to prevent the sock from slipping inside footwear in order to prevent injury (col. 1, lines 1-20, col. 2, lines 30-40).
The Fisher/Lueking/Cherneski combined reference fails to teach said upper side of the pocket being open to access an interior of said pocket, said shield being insertable into said upper side of said pocket.
Castiglia teaches a shin guard assembly (figs. 1,2,4,5) having material (4) attached to a surface of the stocking (2,3) to form a pocket (5) to receive a shield (6), 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed the upper side of the pocket of the Fisher/Lueking/Cherneski combined reference so as to be open to access an interior of the pocket , the shield being insertable into said upper side of said pocket in view of Castiglia in order to allow convenient insertion and removal of the shield through the top of the pocket.
Response to Arguments
Applicant's arguments filed 12/2/2020 have been fully considered. 

	Regarding applicant’s argument that the collective teaching of the cited references does not disclose the exterior positioning of the pocket and claimed function, the examiner supplies Pattison (GB 2442190) to teach the exterior positioning of the pocket per claim 1 and its dependents. With regards to claim 8, Fisher discloses in para. 50 that the pocket may be disposed at an exterior portion of the shin guard sleeve. The pocket would be accessible when the assembly is worn at least in view of the pocket being disposed at the exterior of the sock/sleeve.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBY M SPATZ whose telephone number is (571)270-0579.  The examiner can normally be reached on M-F 10:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/ABBY M SPATZ/Examiner, Art Unit 3732 

/NATHAN E DURHAM/Primary Examiner, Art Unit 3732